Citation Nr: 1516755	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) for the Houston, Texas RO.

In March 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection has previously been established for a lumbar spine disability and left leg radiculopathy.  The Veteran claims that he has a bilateral knee disability secondary to his service-connected low back disability.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In May 2012, the Veteran was afforded a VA mental compensation and pension examination.  The examiner indicated that the Veteran had degenerative joint disease of both knees confirmed by X-ray.  The examiner opined that the bilateral knee degenerative joint disease was less likely than not due to the Veteran's service-connected disorders.  The examiner indicated that the Veteran had age-related degenerative joint disease of his knees.  The examiner also remarked that the incorrect examination was ordered, as the Veteran's actual complaint at the examination did not involve his knees.  The examiner further indicated that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It appears that the May 2012 VA examiner did not give a reasoned, supported etiology opinion because he felt that the Veteran's actual complaint did not involve his knees.  The Board recognizes that the Veteran reports weakness of all of his extremities, shooting pains, radiculopathies, and muscle difficulties.  However, regarding the current claim, the Veteran has specifically claimed entitlement to service connection for a bilateral knee disorder.  See November 2007 statement of claim; see also March 2015 Board hearing transcript.  As such, remand is required for a corrective VA examination-one in which a reasoned, supported etiology opinion is given for the Veteran's currently diagnosed degenerative joint disease of the bilateral knees.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records from Audie L. Murphy Memorial VA Medical Center.  All attempts to locate these records must be documented in the claims folder.

2.  Thereafter, schedule the Veteran for an examination by an appropriate examiner to determine the presence, nature and etiology of the Veteran's currently diagnosed degenerative joint disease of the bilateral knees.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed disability of the bilateral knees is attributable to the service-connected low back disability and left leg radiculopathy, was aggravated by the service-connected low back disability and left leg radiculopathy, or is otherwise related to the service-connected low back disability and left leg radiculopathy.

In offering the requested opinion, the examiner is specifically requested to discuss the Veteran's contention that his back injury and radiculopathy causes his legs to give out, causing him to fall, and that those falls exacerbate his bilateral knee disability.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




